IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Schneider,                           :
                                Appellant   :
                                            :
      v.                                    :
                                            :
Commonwealth of Pennsylvania,               :
Department of Transportation,               :
Bureau of Driver Licensing                  :    No. 1952 C.D. 2014


                                     ORDER


            NOW, September 11, 2015, having considered appellant’s application for

reargument en banc, the application is denied.




                                            DAN PELLEGRINI,
                                            President Judge